Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data December 31, 2007 1 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2006 (and December 31, 2007 when available). This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. 2 Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown (1) 5 Portfolio Occupancy at the End of Each Period (1) 6 Major Tenants (1) 7 Lease Expirations as of December 31, 2007 8 Leasing Activity (1) 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 17 Senior Unsecured Notes Financial Covenants 17 Future Scheduled Principal Payments 18 Investor Information 19 3 Geographic Diversification As of December 31, 2007 State # of Centers GLA % of GLA South Carolina 3 1,171,826 14% Georgia 3 826,643 10% New York 1 729,315 9% Texas 2 620,310 7% Delaware 1 568,926 7% Alabama 1 557,144 7% Michigan 2 436,751 5% Tennessee 1 419,038 5% Missouri 1 302,992 4% Utah 1 300,602 4% Connecticut 1 291,051 4% Louisiana 1 282,318 3% Iowa 1 277,230 3% Oregon 1 270,280 3% Illinois 1 256,514 3% Pennsylvania 1 255,152 3% New Hampshire 1 245,563 3% Florida 1 198,950 2% North Carolina 2 186,413 2% California 1 116,600 1% Maine 2 84,313 1% Total (1) 29 8,397,931 100% (1) Excludes one 402,013 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements. 4 Property Summary – Occupancy at End of Each Period Shown (1) Location Total GLA 12/31/07 % Occupied 12/31/07 % Occupied 9/30/07 % Occupied 6/30/07 % Occupied 3/31/07 % Occupied 12/31/06 Riverhead, NY 729,315 100% 98% 99% 97% 100% Rehoboth, DE 568,926 99% 98% 99% 98% 99% Foley, AL 557,144 97% 99% 98% 96% 98% San Marcos, TX 442,510 99% 99% 99% 98% 99% Myrtle Beach, SC 426,417 94% 96% 97% 94% 95% Sevierville, TN 419,038 100% 99% 99% 98% 100% Hilton Head, SC 393,094 89% 87% 88% 85% 88% Charleston, SC 352,315 95% 94% 93% 90% 89% Commerce II, GA 347,025 100% 98% 96% 94% 99% Howell, MI 324,631 100% 99% 99% 99% 100% Branson, MO 302,992 100% 100% 100% 98% 100% Park City, UT 300,602 100% 100% 100% 99% 100% Locust Grove, GA 293,868 99% 100% 95% 94% 99% Westbrook, CT 291,051 100% 99% 94% 93% 99% Gonzales, LA 282,318 100% 100% 100% 98% 100% Williamsburg, IA 277,230 99% 99% 98% 95% 99% Lincoln City, OR 270,280 100% 99% 96% 99% 97% Tuscola, IL 256,514 80% 77% 72% 69% 77% Lancaster, PA 255,152 100% 100% 99% 99% 100% Tilton, NH 245,563 100% 100% 99% 96% 100% Fort Myers, FL 198,950 94% 96% 96% 97% 100% Commerce I, GA 185,750 91% 90% 90% 90% 90% Terrell, TX 177,800 100% 100% 100% 98% 99% Barstow, CA 116,600 97% 100% 100% 100% 100% West Branch, MI 112,120 100% 100% 100% 87% 96% Blowing Rock, NC 104,235 100% 98% 99% 97% 100% Nags Head, NC 82,178 100% 100% 100% 100% 100% Kittery I, ME 59,694 100% 95% 100% 100% 100% Kittery II, ME 24,619 94% 94% 94% 94% 94% Boaz, AL n/a n/a 98% 96% 92% 98% Total 8,397,931 98% 97% (2) 97% (2) 95% (2) 98% (2) (1) Excludes one 402,013 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements. (2) Excludes the occupancy rate at our Charleston, South Carolina center which opened during the third quarter of 2006 and had not yet stabilized. 5 Portfolio Occupancy at the End of
